Plaintiff, a freight forwarder of used household goods, sues to recover charges for transportation services performed by plaintiff for defendant. The case came before the court on defendant’s motion to dismiss the petition on the ground that plaintiff had previously filed in the Court of Claims an action on the same shipments, Case No. 855-65. Upon consideration of defendant’s motion and plaintiff’s response in which plaintiff stated that it had no objection to the dismissal on the grounds stated in defendant’s motion, the court on May 13, 1968, ordered that the petition be dismissed.